



Exhibit 10.31
biogenlogostandarda06.jpg [biogenlogostandarda06.jpg]






November 14, 2017


Jeffrey Capello
[address]
[address]


Dear Jeffrey,


I am pleased to extend you this offer of employment to join Biogen with the job
title of EVP and Chief Financial Officer. This position will report to Michel
Vounatsos, Chief Executive Officer. Please note that neither this letter nor any
other materials constitute a contract of employment with Biogen. Your employment
at Biogen is employment at-will. This means that just as you are free to leave
your employment at any time, with or without cause or notice, Biogen also has
the same right to terminate your employment at any time, with or without cause
or notice. The specific terms of our offer are listed below; please take the
time to review the offer, electronically sign and submit by November 18, 2017.


The position will be based at our Cambridge, MA facility.




Salary: This is a full-time, exempt position and your starting annual salary
will be $750,000.00, which will be paid biweekly in accordance with our standard
payroll policies.


Sign-On Bonus: Upon employment, you will receive $520,000.00 as a one-time cash
bonus. The bonus will be paid to you within two pay periods after your start
date provided that you sign the enclosed Cash Sign-On Bonus Agreement, which
describes the terms and conditions of the cash sign-on bonus.


Annual Bonus Plan: Beginning in 2018,you will be eligible to participate in the
Biogen Annual Bonus Plan, with a target bonus opportunity of 70% of your annual
base salary. Eligibility details and other terms of the Plan are included in the
Annual Bonus Plan document, which will be made available upon your employment
with the Company.


Long-Term Incentive (LTl) Plan: You will be granted Performance Stock Units
(PSU) in connection with the commencement of your employment. The approximate
grant date value of your PSU award will be $1,500,000.00. The number of shares
granted to you will be calculated by dividing the grant date value by the
closing price of Biogen stock (NASDAQ) on the grant date, with the resulting
number of shares rounded to the nearest five shares. You will also be granted
Market Stock Units (MSU) in connection with the commencement of your employment.
The approximate grant date value of your MSU award will be $1,500,000.00. The
number of shares granted to you will be calculated by dividing the grant date
value by the closing price of Biogen stock (NASDAQ) on the grant date, with the
resulting number of shares rounded to the nearest five shares. Your PSU and MSU
awards will be granted on the first trading day of the month following your
start date. Your PSU award will be subject to three-year cliff vesting and your
MSU award will vest ratably over three years beginning on the first anniversary
of the grant date. Your grant amount has been determined based upon the start
date listed in this offer letter. If your start date is delayed, the amount of
the grant may decrease.


The actual terms of your PSU and MSU awards will be communicated to you
following the grant date. Your grants will be awarded under the Biogen Inc. 2017
Omnibus Equity Plan (the "2017 Plan"). You are considered a "designated
employee," as defined in the Plan. The Plan and Prospectus will be available on
HRConnect: [website]. Please read these documents for information about your
Long-term Incentive grants.






225 Binney Street, Cambridge, MA 02142 Phone 781-464-2000 www.biogen.com





--------------------------------------------------------------------------------







biogenlogostandarda06.jpg [biogenlogostandarda06.jpg]








Beginning in 2019, we expect that you will be eligible to participate in the
Biogen Annual Long Term Incentive (LTI) program. Approved awards would be made
under the 2017 Plan. Actual LTl award values and details, including, amounts,
delivery vehicles and payout percentages and metrics will be determined by the
Compensation and Management Development Committee of the Board of Directors
(CMDC) in its sole discretion based upon performance, future contribution
expectations and other considerations. The first time you will be eligible for
an annual grant will be February 2019.




Employee Benefits: Biogen offers a robust and highly competitive employee
benefits program. As an employee, you will be able to choose from a menu of
options through our flexible benefits program. These benefits include a 401(k)
savings plan; group health care, including medical, dental, prescription drug
and vision coverage; life, dependent life and disability insurance; as well as
flexible spending accounts for eligible medical and dependent care expenses.


You are also entitled to up to 20 vacation days (160 hours) per year (pro-rated
if you work part­ time). Additional benefit offerings include an Employee Stock
Purchase Plan (ESPP) and work/life benefits such as a concierge service and
access to subsidized back-up dependent care. Please visit Biogen's Benefits
website using the below link and login information to familiarize yourself with
Biogen's complete benefit plan offerings.


URL: [website]
Username: [username]
Password: [password]


Additional Executive Benefits


Supplemental Savings Plan: You will be entitled to participate in Biogen's
Supplemental Savings Plan (SSP). This plan allows you to make pre-tax deferrals
of up to 80% of your base salary and up to 100% of your Annual Bonus payment and
certain other eligible incentive payments. Your contributions to this plan may
be limited by your contributions towards other plans (e.g., 401(k), ESPP,
medical, etc.). You will be provided with SSP enrollment information upon your
employment with the Company.


Life Insurance: You will be provided life insurance coverage equal to three
times your annual base salary, subject to meeting the medical standards stated
in the group term life insurance policy for U.S. employees. Biogen pays the
premium for this insurance. The IRS requires employers to impute the value of
company-paid life insurance for coverage over $50,000. This imputed income will
be displayed on your pay stub.


Severance: You will be entitled to severance benefits in accordance with the
attached executive severance document, as it may be amended in the future from
time to time, and should refer to such document for details regarding terms,
conditions, eligibility and potential tax implications.


Tax & Financial Planning and Executive Physicals: You are eligible for annual
reimbursement of expenses for qualified services such as federal and state
income tax planning and/or preparation, financial and estate planning services,
and the purchase of tax and/or financial planning tools. Additionally, the
Company will reimburse you for the expenses of an annual comprehensive physical
exam when coordinated by the Executive Health Services team at Mass. General
Hospital (MGH).




225 Binney Street. Cambridge. MA 02142 Phone 781-464 -2000 www.blogen.com







--------------------------------------------------------------------------------





biogenlogostandarda06.jpg [biogenlogostandarda06.jpg]




The combined annual reimbursement you are eligible to receive is $7,500 per
calendar year (January 1 - December 31), subject to the guidelines of the Tax &
Financial Planning and Executive Physical Reimbursement Program. The details of
these benefits are available upon your employment with the Company.




Stock Trading Plan: Upon employment with the Company, you will become subject to
Biogen's Global Insider Trading Policy, a copy of which will be provided to you.
The Biogen Global Insider Trading Policy sets forth guidelines designed to
promote compliance with applicable federal and state securities laws that
prohibit persons who are aware of material nonpublic information about the
company from trading in securities of the company or providing material
nonpublic information to other persons who may trade on the basis of that
information. Upon your employment, you will be assigned, based on your job, to a
specific trading group that will determine your obligations and restrictions
under the policy, and you will be required to complete training on the policy.


Share Ownership Requirement: A key objective of our long-term incentive plans is
to ensure strong alignment between the interests of our senior executives and
those of our stockholders. It is expected that through our annual long-term
incentive grants, you will accumulate and retain Biogen shares in an amount
equivalent to 3x salary through the first 5 years of employment.




You are required to satisfy the following contingencies prior to employment at
Biogen.


•
Pre-employment screening: Employment at Biogen is contingent upon your
successful completion and passing of both a background check and drug screen.
Biogen's background check includes verification of employment history,
educational and professional licenses, degrees and/or credentials, a criminal
records check, a Social Security Number search and verification of any other
professional qualifications that your position responsibilities at Biogen may
warrant. Completion of your online Application for Employment authorizes Biogen
to conduct these background checks. If you have any questions about the
background check, please contact HRConnect@biogen.com.



•
Authorization to Work in the United States: Please note that Biogen is an
E-Verify employer. The Federal government requires you to provide proper
identification verifying your eligibility to work in the United States.



If you will be working at one of our office locations: Please complete Section 1
of the Employment Eligibility Verification Form 1-9, electronically as specified
in your emails from Guardian. On your first day of employment, please bring
original and unexpired documents and a scanned copy of your documents to
complete the 1-9 process. A list of acceptable documents can be found on the
last page of the Form 1-9 packet.


If you are a fleld employee: You will receive a separate email from HR
Operations providing you with instructions to complete your 1-9 form. Please
complete per instructions within 3 days of receipt.




Signed Employee Proprietary Information and Inventions and Non-Compete
Agreement: Prior to and as a condition of employment with Biogen you will be
required to sign Biogen's Proprietary Information and Inventions and Non-Compete
Agreement. This is required to, among other things, protect Biogen's substantial
investment in creating and maintaining its confidential and proprietary
information, and to maintain goodwill with our customers, vendors and other
business partners. You will receive an email shortly that contains a link to
this agreement for your review and electronic signature.


225 Binney Street, Cambridge, MA 02142 Phone 781-464-2000 www.blogen.com





--------------------------------------------------------------------------------





biogenlogostandarda06.jpg [biogenlogostandarda06.jpg]






Jeffrey, we are excited at the prospect of your joining Biogen. To confirm your
acceptance of this offer of employment, please electronically sign this letter
by November 18, 2017. You will be provided with a signed copy electronically for
your personal records. We would anticipate your first day of employment to be
December 11, 2017. If you have any questions, please feel free to contact me.




Best Regards,


/s/ Ginger Gregory


Ginger Gregory
EVP, Human Resources


Cc: Michel Vounatsos
31947BR


I accept this offer of employment and acknowledge the contingencies of
employment described above, including the at-will nature of my employment.








ACCEPTED:


/s/ Jeffrey Capello


Signature
















































225 Binney Street. Cambridge, MA 02142 Phone 781-464-2000 www.biogen.com







--------------------------------------------------------------------------------





biogenlogostandarda06.jpg [biogenlogostandarda06.jpg]
BIOGEN CASH SIGN-ON BONUS AGREEMENT


I have accepted a position of employment with Biogen that provides for payment
of a cash sign­ on bonus of $520,000.00 to me following commencement of
employment. I understand that the full benefit of this cash sign-on bonus is
conditioned upon my remaining an employee of Biogen for at least 36 months. I
hereby accept Biogen's offer of a cash sign-on bonus according to the following
terms:


The payment of the cash sign-on bonus by Biogen is taxable income to me and will
be taxed at the time of payment.




I acknowledge and agree that if, within 36 months of the effective date of my
employment (start date), I voluntarily terminate my employment or Biogen
terminates my employment For Cause, as defined in the Biogen Inc. 2017 Omnibus
Equity Plan, or for misconduct or poor performance, as determined in good faith
by the Company, I will not have earned the cash sign-on bonus provided to me
under this Agreement and I will repay such bonus according to the following
schedule:


(i) If my employment terminates on or before 12 months from my start date, the
full amount of the cash sign-on bonus, net of the applicable proportion of tax
withholdings;
(ii) If my employment terminates after 12 months and on or before 24 months from
my start date, 70% of the amount of the cash sign-on bonus, net of the
applicable proportion of tax withholdings; or
(iii) If my employment terminates after 24 months and on or before 36 months
from my start date, 35% of the amount of the cash sign-on bonus, net of the
applicable proportion of tax withholdings.


I shall pay to Biogen all such repayable amounts within thirty (30) days of the
effective date of my employment termination or by the end of the year in which
my employment terminates, whichever comes first. I voluntarily authorize Biogen
to deduct, withhold and/or retain all or any portion of the amount which I may
be required to refund or repay to Biogen hereunder from any wages, salary,
vacation pay, severance pay or other pay which may be due and owing to me upon
termination of employment, to the extent permitted under applicable law. I shall
remain liable to Biogen for any amounts in excess of the sums so deducted,
withheld and/or retained by Biogen.


Except as stated above, I shall have no liability or responsibility to refund or
repay to Biogen any amounts paid by Biogen to me in connection with this sign-on
bonus.


Nothing in this Agreement shall alter the at-will employment relationship
between Biogen and me (e.g., Biogen and I can end the employment relationship at
any time with or without cause). Therefore, I understand that nothing in this
Agreement guarantees that the Company will employ me for any specific period of
time.


My signature below acknowledges that I have read and understand this Agreement
and agree to be bound by its terms.




/s/ Jeffrey Capello        Jeffrey Capello            11/18/2017
Employee Signature        Employee Name (Please Print)    Date





